Citation Nr: 0209034	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-04 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a skin disorder of 
the feet.

(The issues of entitlement to a disability rating in excess 
of 30% for bilateral plantar fasciitis with flat feet; 
entitlement to a disability rating in excess of 10 percent 
for the residuals of a right knee injury; entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a left knee injury; entitlement to a disability rating in 
excess of 10 percent for the residuals of a low back injury; 
entitlement to a disability rating in excess of 20 percent 
for the residuals of a right shoulder injury; and entitlement 
to a disability rating in excess of 10 percent for dysthymia 
will be the subject of a later decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

Although the precise dates of the veteran's service are 
somewhat unclear, it appears that he served on active duty 
from September 1976 to January 1977 and from October 11, 1990 
to November 8, 1990.  He also had active duty for training in 
April 1992, May 1992 and April 1996.  He was separated from 
National Guard service in May 2000.

Issue clarification

Because the Board will be addressing certain issues on appeal 
in a somewhat different manner than that used by the RO, an 
explanation is necessary. 

In a December 1998 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for hearing 
loss and tinnitus.  The veteran again claimed entitlement to 
service connection for those disorders, and in a March 1999 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  
Following submission of additional evidence, in an October 
1999 rating decision the RO found that new and material 
evidence had been submitted, and denied entitlement to 
service connection on a de novo basis.  The veteran perfected 
an appeal as to the denial of service connection for hearing 
loss and tinnitus.

The Board notes that regardless of the RO's disposition of 
the veteran's claim for service connection for hearing loss 
and tinnitus, the Board is precluded from considering the 
substantive merits of the claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The proper 
issue before the Board is, therefore, whether new and 
material evidence has been submitted to reopen the previously 
denied claim.

In a September 1993 rating decision the RO denied entitlement 
to service connection for a bilateral ankle disorder.  Later 
in September 1993 the veteran submitted a statement that the 
Board construes as a notice of disagreement with the 
September 1993 decision.  See Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2001).  The 
RO did not, however, provide the veteran a statement of the 
case following receipt of the notice of disagreement, which 
prevented the September 1993 decision from becoming final.  
See 38 U.S.C.A. § 7105(d) (West 1991); Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).

The veteran again claimed entitlement to service connection 
for a bilateral ankle disorder, and in a January 1998 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran submitted a notice of disagreement with the 
January 1998 decision in March 1998, and was provided a 
statement of the case pertaining to this issue in January 
2000.  He then submitted a substantive appeal within 60 days 
of the issuance of the statement of the case and successfully 
perfected an appeal of this issue.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (2001).  Because 
the September 1993 decision did not become final, the Board 
finds that the proper issue on appeal is entitlement to 
service connection for a bilateral ankle disorder, and not 
whether new and material evidence has been submitted as to 
that issue.

In a March 2001 rating decision the RO denied entitlement to 
service connection for plantar dermatosis.  The veteran also 
perfected an appeal of that decision.

Deferred issues

The Board is undertaking additional development as to the 
issues of entitlement to higher ratings for bilateral plantar 
fasciitis with flat feet, the residuals of a right knee 
injury, the residuals of a left knee injury, the residuals of 
a low back injury, the residuals of a right shoulder injury, 
and dysthymia pursuant to authority granted in recent 
regulatory changes.  See Board of Veterans' Appeals: 
Obtaining Evidence and Curing Procedural Defects Without 
Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 19.9(a)(2)].  When such development 
is completed, the Board will provide appropriate notice as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 20.903].  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

The subsequent Board decision will also address the issue of 
the veteran's entitlement to service connection for peroneal 
neuropathy.  That issue was included in his April 2001 notice 
of disagreement, but the RO has not yet issued any statement 
of the case as to the issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  In addition, in its future decision the 
Board will address the issues of the veteran's entitlement to 
service connection for sleep apnea and bunions, which he 
raised in March and September 2001 statements, respectively.



FINDINGS OF FACT

1.  In a December 1998 decision the Board denied entitlement 
to service connection for hearing loss and tinnitus.  The 
veteran was notified of that decision and did not appeal, and 
the December 1998 decision is final.

2.  The evidence received subsequent to the December 1998 
decision is new, in that it was not considered by the Board 
in the December 1998 decision.  The evidence is also material 
because it bears directly and substantially on the issue 
under appeal, that being whether the veteran's hearing loss 
and tinnitus are related to an injury or disease that 
occurred during active service, and the evidence must be 
considered in order to fairly decide the merits of his claim.

3.  The competent and probative evidence of record indicates 
that the veteran's bilateral hearing loss and tinnitus are 
related to injury incurred while in active service.

4.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed ankle disorder.

5.  The preponderance of the competent and probative evidence 
of record indicates that any skin disorder of the veteran's 
feet is not related to an injury or disease that was incurred 
while in active service.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying entitlement to 
service connection for hearing loss and tinnitus is final, 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2001).

2.  Bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2001).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6(a), 
3.303 (2001).

4.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6(a), 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing loss and tinnitus were 
caused by noise exposure that occurred while he was in active 
service.  He also claims to currently have an ankle disorder, 
which is manifested by pain, which he initially complained of 
while in active service in November 1990.  He further 
contends that the disorder affecting the skin on his feet, 
which has been variously diagnosed as dyshidrosis or plantar 
dermatosis, had its onset while he was in active service in 
April 1996.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  

Given these requirements, the Board will review the relevant 
evidence of record and the pertinent laws and regulations, 
and then analyze the evidence in terms of the controlling 
law.  As a threshold matter the Board will determine whether 
VA has fulfilled its statutory duty to notify and to assist 
the veteran in developing the evidence in support of his 
claims.

The VCAA

The statute and regulation pertaining to VA's duty to inform 
the veteran of the evidence needed to substantiate his claims 
and to assist him in developing the relevant evidence was 
revised following initiation of the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which will be 
addressed below, the changes in the statute and regulation 
are potentially applicable to all claims filed on or after 
November 9, 2000, or filed previously but still pending 
before VA on that date.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  Because the veteran appealed the RO's 
decisions they were still pending before VA on November 9, 
2000.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam), mot. for review 
en banc denied, 15 Vet. App. 21 (2001) (per curiam) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001, VA also 
has a duty to assist the veteran in developing evidence that 
may be found to be new and material.  If VA determines that 
new and material evidence has been submitted, VA is obligated 
to inform the veteran of the evidence needed to establish 
service connection for the claimed disorder and to assist him 
in obtaining any relevant evidence.  Although the veteran's 
claim for service connection for hearing loss and tinnitus 
was filed prior to August 2001, because the Board has found 
that new and material evidence was submitted, as will be 
explained below, the regulations pertaining to VA's duty to 
assist the veteran in developing his claim are applicable.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
hearing loss, tinnitus, an ankle disorder, and a skin 
disorder of the feet has proceeded in accordance with the 
provisions of the law and regulations.

Duty to Notify

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

The RO informed the veteran of the evidence that he was 
required to submit, and the evidence VA would obtain on his 
behalf, in order to substantiate his claim in November and 
December 1991, March 1993, June 1996 and August 1997.  The RO 
provided the veteran copies of relevant rating decisions, 
statements of the case, and supplemental statements of the 
case in March 1999, October 1999, January 2000, March 2001, 
June 2001, and August 2001.  In those documents the RO 
informed the veteran of the regulatory requirements that had 
to be met in order to establish service connection for his 
claimed disabilities, and the evidence that could be 
considered new and material.  The RO also provided him the 
rationale for not awarding the benefits he sought.  In the 
December 1998 decision the Board informed the veteran of why 
service connection for hearing loss and tinnitus could not be 
granted, and the evidence that would be needed in order to 
grant service connection.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had any additional evidence to 
submit.  The veteran has on several occasions been provided 
copies of the evidence in his claims file on which the RO 
relied in denying the benefits he sought.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
Federal department or agency, State or local government, 
private medical care provider, current or former employer, or 
other non-Federal governmental source.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The record on appeal contains ample medical evidence, which 
will be reported below.  The RO has made numerous attempts to 
obtain all of the medical records pertaining to the veteran's 
National Guard service, and a review of the records obtained 
leads to the conclusion that all available records are in 
file.  The RO has obtained the VA, service department, and 
private treatment records designated by the veteran, which 
document many evaluations of the claimed disabilities, and 
provided him VA examinations in April 1993, January 1994, 
June 1996, August 1997, December 1999, and October 2000.  The 
reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  The veteran has also provided 
photographs of his feet in order to document the skin 
disorder.  The veteran presented hearing testimony before the 
undersigned in October 2001.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The veteran has claimed entitlement to service connection for 
a skin disorder on the feet, which he asserts had its onset 
while he was on active duty for training in April 1996.  He 
has not, however, been provided a VA dermatology examination, 
nor did the RO obtain a medical opinion regarding a causal 
relationship, if any, between the current disorder and the 
veteran's active duty for training.  

Service department treatment records covering that time 
period show that he received treatment and examination for 
multiple complaints, but do not reflect any complaints or 
clinical findings pertaining to a skin disorder on the feet.  
There is no medical evidence documenting such a disorder 
until July 2000, more than four years after the veteran was 
identified as last on active duty for training.  

A medical opinion that is based on a veteran's self-reported 
history is of no probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) ; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[generally observing that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Given the absence of medical 
evidence documenting any complaints or clinical findings 
pertaining to a skin disorder on the feet while on active 
duty for training, or from April 1996 to July 2000, any 
current medical opinion would of necessity be based on the 
veteran's unverified statements.  Because such a medical 
nexus opinion would be of no probative value, the Board finds 
that a medical examination or opinion is not required prior 
to considering the merits of the veteran's claim.  

In short, given the extensive development that has occurred, 
the Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in active service or 
during the presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Definition of Active Service

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); Brooks v. Brown, 
5 Vet. App. 484 (1993); 38 C.F.R. § 3.6(a).

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.

Factual Background

The medical records pertaining to the veteran's National 
Guard service show that when entering in April 1976 his 
hearing was evaluated by using the whispered and spoken voice 
test, and was shown to be normal.  When separated from his 
initial period of active service in January 1977, his hearing 
was not evaluated.  An audiometric evaluation performed as 
part of his annual examination in June 1988 disclosed the 
following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
30
LEFT
30
10
10
20
50

In addition, the puretone thresholds at 6000 Hertz was 
50 decibels in the right ear and 60 decibels in the left ear.

In November 1990, after the veteran's unit had been activated 
for Desert Storm, he complained of an earache.

In statements submitted in April 1992 and January 1993 the 
veteran stated that he had reported having an earache when on 
active duty in November 1990 and that he continued to suffer 
from earaches.  Multiple examinations by VA, the service 
department, and his private physicians did not find any 
disease or injury to the ears.  A November 1992 private 
treatment record indicated that his complaints of ear pain 
were probably due to dental problems.

During a March 1993 VA examination the veteran reported 
having pain in his ears.  He stated that he sometimes 
experienced tinnitus, but did not indicate that he had any 
hearing loss.  Physical examination of the ears was normal.

The veteran claimed entitlement to service connection for an 
"ear condition" in April 1993 and for hearing loss and 
ringing in the ears in October 1994.

A VA audiometric examination in May 1994 revealed the 
following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
25
40
LEFT
10
10
20
30
75

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 84 percent in the left ear.

The veteran underwent a Medical Evaluation Board (MEB) to 
determine his status for continuing National Guard service in 
July 1994.  The audiometric examination then conducted 
revealed the following puretone decibel thresholds, and 
resulted in a diagnosis of hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
35
LEFT
10
10
15
25
50

In his September 1995 notice of disagreement with the RO's 
August 1995 denial of service connection for hearing loss and 
tinnitus, the veteran stated that he had worked in 
construction as a civilian for 18 years.  He attributed his 
hearing loss and tinnitus to the complaint of an earache that 
he registered while on active duty for training in November 
1990.

The veteran underwent a VA otolaryngology evaluation in 
December 1995, during which the treating physician noted that 
the veteran had a hearing loss secondary to noise exposure 
since the Persian Gulf War.  The veteran also complained of 
intermittent tinnitus.  The treating physician then entered a 
diagnosis of sensorineural hearing loss, and recommended that 
the veteran be given hearing aids.

An additional audiometric examination was conducted by VA in 
March 1996, due to the veteran's complaint of increased 
difficulty hearing.  He also complained of bilateral 
tinnitus.  The audiologist noted that the veteran had a 
history of noise exposure, both in civilian life and in 
military service.  The audiometric test results were 
virtually the same as those found in May 1994.  Hearing aids 
could not be provided because service connection had not been 
established for the veteran's hearing loss.  

While on active duty for training in April 1996, when he was 
operating heavy equipment, the veteran complained of ringing 
in his ears.  That complaint was assessed as noise-induced 
tinnitus.  He also complained of difficulty hearing.  The 
medical examiner then noted that the veteran had a prior 
hearing loss, for which service connection had not been 
established.  An audiometric examination in April 1996 
revealed the following puretone decibel thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
55
LEFT
20
20
30
40
75

The veteran had previously been issued earplugs for use in 
hazardous noise areas.  The report of the examination 
includes a notation that the veteran was routinely exposed to 
hazardous noise, and the examiner concluded that the 
veteran's hearing loss was probably secondary to noise 
trauma.  

During a March 1998 hearing before a member of the Board the 
veteran testified that he first had an earache and ringing in 
his ears while on active duty when his unit was activated for 
Desert Storm, and that he continued to receive treatment for 
the earaches and ringing.  He stated that while in service he 
worked blowing up bridges and fired large guns, as well as 
working on the firing range.  He was given ear plugs to use 
in service.  He denied having any noise exposure after he was 
separated from active service.  He stated that he first 
noticed having  hearing loss a couple of months later.  He 
stated that the ringing in his ears was constant, and that 
his doctors told him that the ringing in his ears could be 
caused by medication.

Based on the evidence shown above, in the December 1998 
decision the Board denied entitlement to service connection 
for hearing loss and tinnitus.  In essence, the Board 
determine that the record on appeal contained no competent 
medical evidence indicating that the veteran's hearing loss 
was related to a disease or injury incurred during active 
military service or injury incurred during inactive military 
training.  Citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the Board discounted the veteran's own assertions 
that there was a relationship between various incidents of 
service, such as the earache and noise exposure, and his 
current hearing loss and/or tinnitus.  See the Board's 
December 14, 1998 decision, pages 10-11.

Evidence received subsequent to the December 1998 decision 
includes a November 1992 treatment record documenting an 
examination by the North Little Rock Ear, Nose, and Throat 
Clinic.  The veteran then reported having had an earache for 
two years.  His reported noise exposure included a 
jackhammer.  Following an examination the physician 
determined that the pain the veteran was experiencing in his 
ears was probably referred, and he recommended that the 
veteran see a dentist and gave him medication for a sinus 
infection.

The evidence also includes finding by the Department of the 
Army in February 1998 that the veteran's tinnitus was 
presumed to have been incurred in the line of duty.  That 
presumption was based on the veteran's report of having 
experienced ringing in his ears when his complaint of an 
earache was documented in November 1990.  The veteran was 
initially examined for that complaint in November 1992.  

An August 1999 memorandum from the Department of the Army, 
Office of the Surgeon General, provides an explanation for 
the service department's finding that the disorders were 
incurred in the line of duty.  That memorandum shows:

. . . 

3.  A number of factors complicate Line of Duty 
Investigations for members of the Army Reserve and 
National Guard.  These include failure to complete 
in a timely manner, lack of access to civilian 
medical records, incomplete military medical 
documentation, and the role played by the soldier's 
civilian occupation and lifestyle.  In general, if 
there is no evidence of intentional misconduct or 
willful negligence and a probable relationship can 
be shown between a soldier's military duties and 
his injury or illness, it is presumed the condition 
occurred in the line of duty, unless refuted by 
substantial evidence to the contrary.  In the case 
of [the veteran], it appears he has at least twenty 
years active duty and reserve military service as a 
construction equipment repairer (heavy equipment 
maintenance) and ten years in a civilian occupation 
with similar physical demands.

. . . 

6.  As for the soldier's hearing problems, unless 
there is documentation that a hearing conservation 
program was in effect, it can be presumed that the 
hearing loss was service connected.  Bilateral 
hearing loss is documented on the soldier's 1988 
[physical examination].  There is no documentation 
that a significant hearing loss existed prior to 
service.  Based on available records it cannot be 
determined how much of that hearing loss was 
related to the soldier's civilian occupation.

7.  In summary, lacking clear substantial evidence 
to the contrary, the presumptive [line of duty] 
findings done by PERSCOM are appropriate, in that a 
relationship between each medical condition and his 
military duties is documented in available records.

VA treatment records indicate that an auditory brainstem 
response study in August 1998 was abnormal.  A magnetic 
resonance image (MRI) of the brain in November 1998, which 
was conducted to rule out an acoustic neuroma, was normal.  

The veteran submitted copies of May 1994 and December 1995 VA 
treatment records documenting his complaints of hearing loss 
and tinnitus, which are duplicative of the evidence 
previously submitted.  He also submitted a copy of his job 
description with the water department and a copy of a 
December 1992 VA treatment record, showing that he then 
complained of having intermittent ear pain over the previous 
two years.  Following an examination, the etiology of his ear 
pain was found to be questionable.  The veteran was, however, 
referred to a dentist to rule out gum disease.

In an October 2001 hearing before the undersigned the veteran 
testified that while in service he was attached to a 
demolition unit and operated heavy equipment.  He denied 
having experienced any noise exposure prior to or after 
service.  He stated that he had constant ringing in his ears 
which had been continuous since service.

Submission of new and material evidence

The Board notes that subsequent to the initiation of the 
veteran's most recent claim, the regulation pertaining to the 
definition of new and material evidence was revised.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.156).  The revised regulation, 
however, applies only to claims filed on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45,620.  Because the 
veteran's claim was filed prior to August 2001, his claim 
will be adjudicated pursuant to the laws and regulation in 
effect prior to August 29, 2001.

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The documentation of the line of duty determinations 
pertaining to hearing loss and tinnitus made by the 
Department of the Army is new, in that such information was 
not before the Board when service connection for hearing loss 
and tinnitus was denied in the December 1998 decision.  The 
evidence is also material, because it bears directly and 
substantially on the issue of whether the veteran's hearing 
loss and tinnitus are related to active service, and must be 
considered in order to fairly decide the merits of the claim.  
The Board finds, therefore, that evidence that is both new 
and material has been submitted, and the claim of entitlement 
to service connection for hearing loss and tinnitus is 
reopened.

VCAA considerations

As noted by the Board above, at this point the Board must 
determine whether VA's statutory duty to assist the veteran 
in the development to his claim gas been fulfilled.

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the veteran has not pointed to, any evidence 
which exists and which has not been obtained. 

In the October 1999 decision the RO found that new and 
material evidence had been submitted, and then conducted a de 
novo adjudication of the claim and denied service connection 
for hearing loss and tinnitus based on the substantive merits 
of the claim.  In the January 2000 statement of the case the 
RO also provided the veteran with the laws and regulations 
pertaining to service connection, and the veteran submitted 
arguments and evidence on that issue.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  The Board finds, therefore, that it may 
consider the substantive merits of the claim for service 
connection without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) [after a finding that new and 
material evidence has been submitted, the Board may proceed 
with a decision on the merits only if such action is not 
prejudicial to the veteran].


Service Connection for Hearing Loss

Service connection for hearing loss is warranted if the 
evidence indicates that the hearing loss is causally related 
to a disease or injury that occurred while the veteran was on 
active duty or active duty for training, or an injury that 
occurred during inactive duty for training.  38 U.S.C.A. § 
101(24); Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. 
§ 3.6(a).  The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 160.  The medical 
evidence indicates that audiometric testing in April 1996 
revealed puretone thresholds above 40 decibels at 4000 Hertz 
in both ears.  The veteran's claim for service connection for 
hearing loss is, therefore, supported by medical evidence of 
a current diagnosis of disability.  Hickson, 12 Vet. App. 
at 253.  

The medical evidence shows that the veteran's hearing loss is 
secondary to noise exposure. The evidence also indicates that 
the veteran experienced noise exposure while in service, as 
well as noise exposure in his civilian occupation.  The 
question which must be answered, therefore, is whether the 
evidence is at least in equipoise as to whether noise 
exposure in service, as opposed to noise exposure from other 
sources, led to the veteran's currently-documented hearing 
loss.   

The veteran initially served in active service from September 
1976 to January 1977.  His hearing was normal when he entered 
service, and was not evaluated when he was separated from 
that period of active service.  The evidence does not 
indicate that his hearing loss became manifest during the 
initial period of active service, nor does the veteran so 
claim.

For service connection based on National Guard service, the 
evidence must indicate that a currently diagnosed disorder is 
causally related to a disease or injury that occurred during 
a period of active duty for training, or an injury that 
occurred during inactive duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  The fact that the hearing 
loss became manifest while the veteran was a member of the 
National Guard, but not specifically in "active service," 
is not sufficient to support a grant of service connection.

A hearing loss disability, as defined in 38 C.F.R. § 3.385, 
was documented during a period of active duty for training in 
April 1996.  The medical evidence shows, however, as 
reflected in the results of audiometric testing in June 1988, 
May 1994 and July 1994, that the veteran's hearing loss 
existed at the time he entered active duty for training in 
April 1996.  The Board cannot find, therefore, that the 
hearing loss initially became manifest during a period of 
active service.

The Board must therefore determine whether noise exposure 
during his National Guard led to later documented hearing 
loss. 

The veteran's periods of active duty for training have not 
been fully documented.  For the purpose of analysis the Board 
will assume that he served on active duty for training 
annually from 1977 to 1996.  He also apparently served on 
regular periods of inactive duty for training from 1976 to at 
least 1996.  According to the information and evidence 
provided by the veteran, during the time period in which he 
served in the National Guard his civilian occupation was in 
heavy construction and as a heavy equipment operator for a 
water department.  His occupation in the National Guard was 
also as a heavy equipment operator.

The veteran evidently experienced noise exposure while he was 
on active and inactive duty for training in the National 
Guard.  There are two items of evidence which serve to link 
such noise exposure to the veteran's current hearing loss.  A 
VA physician in December 1995 noted that the veteran had a 
hearing loss secondary to noise exposure in service.  In 
addition, the Department of the Army presumptively determined 
that the veteran's hearing loss is "service connected."  
The service department finding as to whether the veteran was 
in "active service" when an injury or disease occurred is 
binding on VA.  See Spencer v. West, 13 Vet. App. 376 (2000).  
Although the authority to determine whether a current 
disability was incurred in active service, for the purpose of 
the laws administered by VA, is limited to the Secretary, see 
38 U.S.C.A. § 501, the Board must take into consideration the 
finding of the service department.  See 38 U.S.C.A. 
§ 7104(a).
 
There is no specific medical nexus opinion which is contrary 
to those described immediately above.   

After having carefully considered the matter, the Board 
believes that the evidence of record supports a grant of 
service connection for hearing loss.  To summarize, there is 
evidence of hearing loss, evidence of noise exposure in 
service and evidence that a connection exists between the 
two.  The veteran's claim of entitlement to service 
connection for hearing loss is accordingly granted.

Service Connection for Tinnitus

The Board's analysis of the mater of entitlement to service 
connection for tinnitus mirrors that rendered immediately 
above with respect to hearing loss.

The medical records documenting the veteran's medical 
treatment as a member of the National Guard show that he was 
found to have tinnitus in April 1996, while on active duty 
for training.  VA treatment records and examination reports, 
however, indicate that he began complaining of tinnitus in 
March 1993, during a VA medical examination.  The service 
department indicated in its line of duty determination that 
the veteran was initially evaluated for tinnitus in November 
1992.  The tinnitus did not, therefore, initially become 
manifest during a period of active duty for training, but 
existed prior to April 1996.

The question which must be answered by the Board, therefore, 
is whether tinnitus is related to noise exposure in service.  
In that connection, the service department determined that 
the tinnitus was presumed to have been incurred in the line 
of duty.  There is no evidence to the contrary.

Although the Board is of course aware that the veteran was 
also exposed to noise in his civilian occupation, the medical 
evidence of record serves to link his tinnitus to noise 
exposure during service.  The Board determines, therefore, 
that the evidence supports the veteran's claim of entitlement 
to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

Factual Background

The medical records pertaining to the veteran's National 
Guard service show that in November 1990, after his unit had 
been activated for Desert Storm, he reported having had pain 
in his knees, legs, ankles, and feet for seven years after 
having been injured in a motor vehicle accident.  He was then 
given medication and placed on limited duty, pending further 
evaluation.  His active duty was terminated when it was 
determined that he could not be deployed with his unit due to 
the lower extremity problems.

Following his separation from active duty, the veteran 
claimed entitlement to service connection for bilateral knee 
and foot problems.  Since his claim was initiated in 
September 1991, he has submitted numerous statements in which 
he has reported having severe pain in the lower extremities, 
including the knees, ankles, and feet, that had its onset 
while he was on active duty in November 1990.  

During a December 1991 VA examination he complained of pain 
in his feet, for which he had been given orthotics.  
Examination revealed no evidence of swelling in the ankles or 
feet, but there was tenderness to pressure on the plantar 
surfaces of the feet.  An X-ray study of the feet and ankles 
disclosed no abnormalities.  His complaints were then 
assessed as plantar fasciitis and the residuals of knee 
surgery, for which service connection has been established.

The veteran's VA and service department treatment records 
document extensive treatment for the knees and feet, which 
are being separately compensated, but make rare reference to 
any problems pertaining specifically to the ankles.  He 
complained of a generalized stocking-type foot pain in July 
1992, but denied having incurred any injury.  The examination 
resulted in diagnoses of congenital pes planus and bunions 
with hallux valgus, but no other definitive findings were 
made.

In October 1992 the veteran complained of increasing pain in 
the knees and ankles.  Examination then revealed tenderness 
to palpation of the ankles, and his complaints were assessed 
as degenerative joint disease.  That assessment was not, 
however, supported by X-ray studies documenting any 
degenerative changes in the ankles.  He again complained of 
ankle pain in December 1992, but his ankles were not examined 
and a diagnosis was not provided.

An examination including the ankles in March 1993 revealed a 
negative drawer sign, no sign of inflammation, normal range 
of motion, and strong pulses.  The examination did not result 
in any diagnosis of an ankle disorder.

During the March 1993 VA examination the examiner noted the 
presence of a clicking sensation on forced eversion and 
inversion of the ankles.  The range of motion and pulsation 
of the ankles was normal.  The examiner initially assessed 
the ankle findings as probable degenerative disease, but no 
evidence of degenerative disease was found on X-ray.

The veteran provided hearing testimony in August 1993, at 
which time he stated that his ankles were sore and "popped".  
He also stated that these problems started when he was on 
active duty.  In his September 1993 notice of disagreement he 
asserted that he had been treated for pain in the ankles 
while on active duty, and that he continued to suffer from 
ankle pain.

VA treatment records reveal that the veteran complained of 
pain in his feet and ankles in January 1994, which was 
attributed to congenital pes planus.  The veteran's 
complaints pertaining to the feet were attributed to plantar 
fasciitis as the result of a January 1994 VA examination.  He 
continued to receive regular care for bilateral pes planus 
and the residuals of plantar fasciitis, including multiple 
sets of orthotics.  The July 1994 MEB did not result in any 
diagnosis pertaining to the ankles, although he was found to 
have bilateral plantar fasciitis.

The veteran again underwent a VA medical examination in June 
1996, during which he complained of pain in the ankles.  
Examination of the ankles was normal, and the examiner noted 
that the veteran had had plantar fasciitis.  The examiner 
entered a diagnosis of the residuals of fasciitis and 
probable arthritic changes.  An X-ray study of the ankles, 
however, revealed no abnormalities.

The evidence indicates that the veteran incurred an injury to 
the lower extremities in December 1981 as the result of a 
motor vehicle accident.  That injury resulted in peroneal 
nerve palsy in the right lower extremity, for which he was 
provided a brace.  He again complained of weakness in the 
right ankle in March 1997, which again resulted in a 
diagnosis of an injury to the right deep peroneal nerve.  He 
was then provided a brace for the right ankle for drop foot 
resulting from the peroneal nerve injury.

During an April 1997 hearing the veteran testified that his 
ankles would pop when he moved them a certain way.  He 
claimed to have injured his ankles while on active duty in 
November 1990, as a result of the training.  He denied having 
had any problems with his feet when he entered National Guard 
service.

A VA podiatry examination in September 1997 again resulted in 
a diagnosis of congenital bilateral pes planus.  The range of 
motion of the ankles was normal, except for the inability to 
dorsiflex the right foot, for which the veteran was wearing a 
brace.  An X-ray study of the feet and ankles revealed no 
abnormalities, other than the flattened arches.

In conjunction with a September 1997 VA medical examination 
the veteran reported having developed pain, popping, and 
"fever" in his feet and ankles while on active duty for 
training in November 1990.  He complained of continuing pain 
in both ankles.  He also reported having had a right foot 
drop since 1980.  On examination he had bilateral pes 
planovalgus, bilateral hallux valgus, and valgus positioning 
of the heel cords.  He was wearing shoe inserts, and a brace 
on the right ankle.  There was no deformity of the ankles, no 
increased heat, no area of localized tenderness, and the 
range of motion of both ankles was full and symmetrical.  X-
ray studies of the feet and ankles in the weight-bearing 
position revealed the hallux valgus deformity, more severe on 
the right; a slight equinus position or flattening of the 
talus to a horizontal relationship with the os calcis; normal 
joint integrity; and no evidence of any arthritic process.  
Based on the veteran's complaints and the clinical findings, 
the examiner provided diagnoses of pes planovalgus, 
bilaterally, and arthralgia of the ankles.

During the March 1998 hearing the veteran testified that he 
continued to have pain and clicking in his ankles.

The RO provided the veteran an additional podiatry 
examination in December 1999, during which he complained of 
arthritis and "popping" in the left ankle.  He wore a brace 
on the right ankle due to a nerve injury.  Examination 
revealed the left ankle to be normal, and drop foot on the 
right due to the nerve injury.  Passive movement of the right 
ankle was full and non-tender.  An X-ray study of the ankles 
showed them to be normal.

The veteran testified in October 2001 that he started having 
problems with his knees, feet, and ankles while undergoing 
physical training when his unit was called up for Desert 
Storm in November 1990.  He then sought medical treatment, 
but was only given medication.  He stated that he had 
continuous ankle problems since then, in that they would pop 
with twisting.  He denied having had any problem with his 
ankles before service.  He attributed the problems with his 
ankles to marching and physical training.

Analysis

The veteran claims to have a bilateral ankle disorder that 
was caused by physical training that he underwent while on 
active duty in November 1990.  The evidence indicates that he 
has reported having pain and clicking in the ankles in 
November 1990 and subsequently.  The RO has granted 
entitlement to service connection for bilateral plantar 
fasciitis with flat feet, and the residuals of left and right 
knee surgery.  In March 2001 the RO denied entitlement to 
service connection for peroneal neuropathy.

A review of the medical evidence of record discloses that 
none of the veteran's complaints pertaining to the ankles has 
resulted in a confirmed diagnosis of an ankle disorder that 
constitutes a disability that is distinct and separate from 
plantar fasciitis, flat feet, or peroneal neuropathy.  
Although his ankle complaints were assessed as arthritis or 
degenerative joint disease in October 1992, March 1993, and 
June 1996, that diagnosis was not supported by any objective 
evidence of an ankle disorder.  Indeed, multiple X-ray 
studies of the ankles since November 1990 have failed to 
reveal any evidence of degenerative changes in the ankles.  
The X-ray study in September 1997 showed an abnormality in 
the positioning of the talus, but the examiner also found 
that there was normal joint integrity and no evidence of any 
arthritic process.  The examiner attributed the abnormality 
to pes planovalgus, bilaterally.  

The September 1997 examiner provided a diagnosis of 
arthralgia of the ankles.  "Arthralgia" is defined as pain 
in a joint.  Dorland's Illustrated Medical Dictionary 147 
(27th Ed. 1988).  Pain, in the absence of any underlying 
pathology, does not constitute a disability for which service 
connection can be established.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 
2001).  The diagnosis of arthralgia does not, therefore, 
reflect a disability for which service connection can be 
granted.

The Board notes that in Buckley v. West, 12 Vet. App. 76 
(1998), the Court held that pain and cramping in the legs may 
be subject to service connection as secondary to pes planus 
if those complaints constitute an additional disability.  In 
Buckley, however, the medical evidence documented the 
veteran's complaints of pain and cramping in the legs and 
assessed those complaints as "overuse syndrome" caused by 
an altered gait resulting from his bilateral pes planus.  In 
the instant case the veteran's complaints pertain to the 
ankles, not the legs, and ankle deformities are included in 
the rating criteria for pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (pronation, location of the weight-
bearing line, displacement or spasm of the Achilles tendon).  
In addition, the veteran's complaints regarding the ankles, 
although attributed to pes planus, have not resulted in a 
separate diagnosis of disability.  Consideration of the 
Court's findings in Buckley, therefore, does not support a 
grant of service connection for an ankle disorder.

In short, the veteran's complains of ankle pain have been 
attributed by medical examiners to various other disabilities 
of the lower extremities.  There is no medical evidence which 
service to establish the existence of a bilateral ankle 
disability.
Because the evidence does not reflect a current diagnosis of 
disability pertaining to the ankles, service connection must 
be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) [in order to support the grant of service connection, 
the evidence must show that the veteran currently has the 
claimed disability].  

The Boards finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral ankle disorder.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for a skin disorder of 
the feet.

Factual Background

In July 2000 the veteran submitted a claim for service 
connection for a skin disorder affecting his feet.  He also 
submitted a July 2000 private treatment record indicating 
that he had been treated for dyshidrosis.  During a February 
2001 dermatology evaluation he reported having had blisters 
on his feet for the previous four years.  The evaluation 
resulted in a diagnosis of plantar dermatosis.

In April 2001 the veteran submitted statements from two 
individuals with whom he purportedly served while on active 
duty for training in April 1996.  Those individuals stated 
that while they were on active duty for training they 
observed blisters on the veteran's feet.  They also stated 
that the veteran had not sought medical treatment for the 
blisters because "the mission had to get back on schedule."

In the October 2001 hearing the veteran testified that the 
skin problem on his feet first occurred while he was on 
active duty for training in 1996.  He stated that he had then 
sought medical treatment for the blisters on his feet, but 
that nothing was "written down" and no treatment was given.  
He also stated that he had sought treatment from the VA 
medical center in 1996.  He denied having had any problem 
with the skin on his feet prior to active service.

The veteran has also presented photographs of his feet in 
order to document the existence of the skin lesions.

Analysis

The veteran contends that the disorder pertaining to the skin 
on his feet, which was initially documented in his medical 
records in July 2000, had its onset while he was on active 
duty for training in April 1996.  

Medical evidence in July 2000, coincident with the veteran's 
claim of entitlement to service connection for a skin 
disorder, indicates a diagnosis of skin disorder on the feet, 
dyshidrosis and plantar dermatosis.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability.  

For the reasons that will be explained below, however, the 
Board finds that the probative evidence does not indicate 
that the currently diagnosed disorder had its onset during 
active service or is otherwise causally related to an injury 
or disease incurred in active service.  See Hickson, 12 Vet. 
App. at 253.

Notwithstanding a lack of objective medical evidence which 
indicates that the veteran experienced any skin problem 
during service, the veteran has stated that he experienced 
blisters on his feet while on active duty for training in 
April 1996.  He has submitted lay statements from two 
individuals in which they attested to having seen blisters on 
his feet at that time.  As lay persons the veteran and his 
fellow service members are competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  For the sake of this analysis, therefore, the Board 
will assume that the veteran experienced blisters on his feet 
in April 1996.

The veteran contends that the skin disorder on his feet, 
which was initially diagnosed in July 2000, is related to the 
symptoms that he had in April 1996.  Although the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to provide evidence of a relationship between 
those symptoms and the currently diagnosed medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The medical 
evidence does not reflect a relationship between the skin 
disorder and any period of active service, including his 
active duty for training in April 1996. 

The veteran has also stated that he continued to have the 
blisters on his feet since April 1996.  See 38 C.F.R. § 
3.303(b) (2001); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997) [when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim]. 

The Board must determine the credibility and probative value 
of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  The Board discounts the veteran's recent 
statements as to claimed continuity of skin symptomatology 
after 1996. 

The service department treatment records during and since 
April 1996 indicate that he has sought treatment for multiple 
problems, but make no reference to a skin problem on the 
feet.  Although the veteran claimed to have received 
treatment for the skin problem from VA in 1996, his VA 
treatment records are silent for any complaints or clinical 
findings pertaining to a skin disorder on the feet prior to 
February 2001.  The VA treatment records do, however, 
document extensive complaints and clinical findings 
pertaining to multiple other medical problems.

The Board notes that although the veteran claimed to have 
initially experienced blisters on his feet in April 1996, he 
did not claim VA benefits for the disorder until July 2000.  
During that time frame he submitted multiple claims for VA 
benefits, but made no reference to a skin disorder on the 
feet.  The July 2000 claim was coincident with the initial 
medical finding of a skin problem on the feet.  Given the 
veteran's evident history of seeking compensation benefits 
for various disorders at the earliest possible opportunity, 
the Board finds it to be unlikely that he would have waited 
four years to submit a claim for the skin disorder on the 
feet.  For the reasons shown above the Board finds, 
therefore, that his assertion of having had a skin disorder 
on the feet from April 1996 through July 2000 is self serving 
and is not credible in the context of the record as a whole. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) [the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record in its whole].  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements].

The Board finds, therefore, that the probative evidence does 
not show that the veteran's claimed skin disorder had its 
onset during active service, nor dos the competent and 
probative evidence of record otherwise establish a nexus 
between the currently diagnosed medical disorder and an in-
service disease or injury.  See Wade, 11 Vet. App. at 302.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a skin disorder of the feet, including 
plantar dermatosis.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to service connection for hearing 
loss and tinnitus is allowed.

The claim of entitlement to service connection for a 
bilateral ankle disorder is denied.

The claim of entitlement to service connection for a skin 
disorder of the feet, including plantar dermatosis, is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

